Case 1:19-cv-03494-FB-RLM Document 38 Filed 02/20/20 Page 1 of 2 PagelD #: 862

 

THE City OF NEW YORK

LAW DEPARTMENT
100 CHURCH STREET
NEW YORK, NY 10007
JAMES E. JOHNSON CURT P. BECK
Corporation Counsel Special Corporation Counsel

Phone: (212) 356-3524
Fax: (212) 356-4811
cbeck@law.nyc.gov

February 20, 2020
BY ECF

The Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Lucas v. City of New York, et al., 19 CV 3494 (FB)(RLM)

Your Honor:

I am the Special Corporation Counsel for the City of New York and, with Senior
Corporation Counsel Joanne M. McLaren, represent the defendants in the captioned litigation.
Defendants write with the consent of plaintiff's counsel to respectfully request an enlargement of
time until March 13, 2020 for defendants to make a supplemental production in accordance with
Your Honor’s December 20, 2019 order. Thereafter, with the Court’s permission, defendants will
continue to produce documents from the QCDAO on a rolling basis to plaintiff. I have spoken
with plaintiff's counsel Gabriel Harvis, Esq., and he graciously consented. He also agreed with
defendants’ assessment that the previously scheduled March 17, 2020 settlement conference
should not be affected were the Court to grant this request.

By way of background, in an Order dated December 16, 2019, Your Honor instructed
defendants to produce the entire Queens County District Attorney’s Office’s (“QCDAO”) file to
plaintiff by no later January 3, 2020. By letter dated four days later, December 20, 2019, this
office requested an enlargement of time, to and including February 21, 2020 to comply with
Your Honor’s order. At that time, defendants informed Your Honor that additional time was
needed in light of the fact that the QCDAO “reportedly span more than 100,000 pages.” Your
Honor granted the request the same day.
Case 1:19-cv-03494-FB-RLM Document 38 Filed 02/20/20 Page 2 of 2 PagelD #: 863

The size of the QCDAO file was substantially underestimated when it was reported.
Although our initial information suggested that the file was approximately 100,000 pages,

defendants have since received approximately 750,000 pages from the QCDAO. We understand
that additional documents are still forthcoming from QCDAO. Since receiving these documents
from the QCDAO, defendants have reviewed approximately 188,000 pages of electronic
documents and same will be produced to plaintiff on February 21, 2020 in accordance with Your
Honor’s instruction. Defendants have also reviewed numerous audio and video files which will
be included in this week’s production to plaintiff. In order to review these documents, four
attorneys spent approximately 400 hours. Additional time was spent by this office’s “E-
Discovery” counsel. Notwithstanding all the above, approximately 563,000 pages of similar
electronic pages of documents have yet to be reviewed and produced (of the original 750,000) in
addition to the remaining documents which have not yet been received by this office. These

remaining documents will be produced expeditiously to plaintiff and on a rolling basis.

The parties remain amenable to attending the March 17, 2020 settlement conference with
Your Honor. To that end, defendants have requested that plaintiff provide a reasonable
settlement demand which defendants will assess. The parties thank the Court for its

consideration of this request.

 

CPB/hs

Cc: Gabe Harvis,, Esq. (by ECF and email)
Baree Fett, Esq. (by ECF and email)
Joanne M. McLaren (by ECF and interoffice mail)
